United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 27, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60430
                           Summary Calendar


IBRAHIM JUNDI,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A74 899 271
                        --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Ibrahim Jundi, a native of Sierra Leone and a citizen of

Lebanon, challenges the denial of his petition for waiver of the

requirements for removal of his conditional residency status and

the denial of his request for cancellation of removal.

     Following his marriage to a U.S. citizen, Jundi was granted

permanent resident status on a conditional basis; after his

divorce, Jundi sought a waiver of the requirements for removal of

his conditional status.    Relief under the waiver provisions of

8 U.S.C. § 1186a(c)(4) is discretionary.      This court lacks

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60430
                                 -2-

jurisdiction to review the denial of discretionary decisions of

the Attorney General.   See 8 U.S.C. § 1252(a)(2)(B)(ii); see also

Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004).

     Jundi also argues that he was denied due process because the

immigration judge announced his conclusion on the waiver issue

before Jundi’s counsel was allowed to conduct a direct

examination of Jundi.   This court does have jurisdiction to

review constitutional claims.    § 1252(a)(2)(D).   However, as the

waiver Jundi sought was purely discretionary, he was not deprived

of any liberty interest and thus no due process right attached.

See Assaad, 378 F.3d at 475; Gutierrez-Morales v. Homan, 461 F.3d

605, 609 (5th Cir. 2006).

     Jundi also challenges the denial of his request for

cancellation of removal.    The finding that Jundi had not

established that his U.S. citizen children would face hardship if

he were removed involved the exercise of discretion; therefore,

this court lacks jurisdiction to review the determination.     Rueda

v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004); see also

§ 1252(a)(2)(B)(i).

     PETITION FOR REVIEW DENIED.